United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Nick Hogenboom			:
Application No. 16/906,137			:		Decision on Petition
Filing Date: June 19, 2020			:				
Attorney Docket No. 202020/SWTCAT	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 4, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On December 10, 2020, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed on March 10, 2021.

The Office issued a Notice of Abandonment on August 20, 2021.  The notice states the Office failed to receive a reply to the Office action.  However, as previously stated, a reply was timely filed on March 10, 2021.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1661 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions